COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MARK S. HOGG, LLC,                             §               No. 08-20-00199-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                109th District Court

  BLACKBEARD OPERATING, LLC,                     §             of Winkler County, Texas

                         Appellee.               §                (TC# DC19-17592)

                                             §
                                           ORDER

       The Court GRANTS Appellant’s Unopposed Motion to Vacate the Order on Mediation.

Therefore, the Order on mediation is vacated. This Court ORDERS this appeal to continue, thus,

the appellate timetable suspension is lifted and the Clerk’s Record shall be filed in this Court on

or before December 24, 2020.

       IT IS SO ORDERED this 24th day of November 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.